                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR15-0041-JCC
10                              Plaintiff,                    ORDER
11          v.

12   GEORGE VERKLER,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s motion for early termination of
16   supervised release (Dkt. No. 132). Having thoroughly considered the parties’ briefing and the
17   relevant record, the Court finds oral argument unnecessary and hereby DENIES the motion for
18   the reasons explained herein.
19   I.     BACKGROUND
20          In 2015, Defendant pleaded guilty to two counts of theft of government funds and two
21   counts of aggravated identity theft. (See Dkt. Nos. 17 at 1–2, 18 at 1, 19 at 1.) On August 4,
22   2015, the Court sentenced Defendant to 48 months of confinement followed by three years of
23   supervised release. (Dkt. No. 32.) The Court set Defendant’s restitution at $237,328.00. (Id.)
24          Defendant now moves for early termination of his supervised release period. (Dkt. No.
25   132.) Defendant’s argument in support of his motion is brief: “Mr. Verkler has worked hard to
26   change his life and re-integrate himself into society. He presents no risk to the public and has


     ORDER
     CR15-0041-JCC
     PAGE - 1
 1   received punishment sufficient to deter him from committing future offenses. For these reasons,

 2   early termination of supervision would be appropriate.” (Dkt. No. 132 at 2.) The Government

 3   and the Probation Office oppose Defendant’s motion. (Dkt. No. 133.)

 4   II.    DISCUSSION

 5          The Court may terminate a term of supervised release after the completion of one year

 6   and “if it is satisfied that such action is warranted by the conduct of the defendant released and

 7   the interest of justice.” 18 U.S.C. § 3583(e)(1). In deciding whether early termination is

 8   appropriate, the Court must consider several factors, including the nature and circumstances of
 9   the offense, the history and characteristics of the defendant, the need to deter criminal conduct,
10   the need to protect the public from further crimes, the need to provide the defendant with
11   correctional treatment in the most effective manner, and the need to avoid disparity among
12   similarly situated defendants. 18 U.S.C. § 3583(e) (citing to factors listed by 18 U.S.C. §
13   3553(a)); United States v. Emmett, 749 F.3d 817, 820 (9th Cir. 2014).
14          The Court has considered the § 3553(a) factors in light of Defendant’s case and
15   concludes that early termination of supervised release is not warranted at this juncture. The Court
16   emphasizes several factors. Defendant’s underlying criminal conduct was serious: he defrauded
17   the Washington State Employment Security Department and the Oregon Employment
18   Department of at least $237,328.00 by creating fictitious companies and submitting false claims

19   for unemployment insurance benefits. (See Dkt. Nos. 28 at 2, 29 at 6–7.) Defendant currently

20   “refuses to pay restitution” and “refuses to explore job opportunities recommended by his

21   probation officer.” (Dkt. No. 133 at 1.) And Defendant’s history and characteristics further

22   weigh against granting him early termination of supervised release: his conviction in this case

23   was at least his second for serious financial crimes, (see Dkt. No. 28 at 3), and there is little

24   evidence that Defendant has demonstrated remorse for his actions, (see Dkt. No. 133 at 2).

25   Finally, maintaining Defendant’s supervised release status will ensure that he continues to

26   receive necessary mental health treatment. (See id. at 2–3.) Therefore, the Court finds that


     ORDER
     CR15-0041-JCC
     PAGE - 2
 1   Defendant’s conduct since his release does not warrant early termination of supervised release

 2   and that, in consideration of the 18 U.S.C. § 3553(a) factors, early termination is not in the

 3   interests of justice.

 4   III.    CONCLUSION

 5           For the foregoing reasons, Defendant’s motion for early termination of supervised release

 6   (Dkt. No. 132) is DENIED.

 7           DATED this 14th day of April 2020.




                                                           A
 8
 9

10
                                                           John C. Coughenour
11                                                         UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR15-0041-JCC
     PAGE - 3
